Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 1 of 9 PageID #:4




         EXHIBIT
            A
        Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 2 of 9 PageID #:5
                                                                                                  12/10/2020 1:54 PM
                                                                                                      2020LM000299
        IN THE CIRCUIT COURT FOR THE TWENTY-THIRD JUDICIAL CIRcuIT
                                  DEKALB COUNTY, ILLINOIS

JOANNE KURIA.

                                 Plaintif.
                   V.                                     No.

ROZLIN FINANCIAL GROUP INC., and                      2020LM000299
WILLIAM MARSHALL, d/b/a "SHOW
OFF FITNESS."
                                                                                       Waller         915am
                                                                                    3/8/21
                                 Defendants.
                                     VERIFIED COMPLAINT

         Plaintiff JOANNE KURIA (Plaintiff'), by and through her undersigned counsel, hereby

respectfully complains and alleges against Defendants, ROZLIN FINANCIAL GROUP INC.

("RFGI") and WILLIAM MARSHALL d/b/a "Show Off Fitness," as follows:


                    GENERAL ALLEGATiONS COMMON TO ALL COUNTS

   1. Plaintif is a natural person and resident ofthe State of Minnesota.

   2.    On   or   about November 30, 2018, Plaintiff entered into    a   written   contract    for   personal
         training services with William Marshall ("Marshal"). See "Contract," a true and accurate

         copy of which is attached hereto as Exhibit A.

   3. The contract was an adhesion document with boilerplate language identical or
                                                                                   substantially
         similar to all other contracts used by Marshall for personal training services.

   4.    Plaintiff had found Marshall   on   "Thumbtack," a social media service.
   5. Using the site's messaging app, Marshall informed Plaintiff that the sessions he otfered

         were $40 per hour.

   6.    In the contract, however, Marshall indicated that sessions were $40 per halt hour.




                                                Page 1 of 8




                                               Reviewed By: JR
 Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 3 of 9 PageID #:6



7.   PlaintifT then informed Marshall that she wanted to do a one-month trial given the price

     was higher than he had advertised.

8.   As a result, Plaintiff and Marshall negotiated an addendum to the adhesion contract,

     contained on the final page.

9. That addendum provision expressly permitted Plaintiff to terminate the contract after one

     month: "If client is not satisfied after a 30 day period, there will be a full cancellation of

     the agreement."

10. Plaintiffduly and timely cancelled the agreement as provided by this addendum.

11. Marshall acknowledged that cancellation both in person and in writing.

12. In or around January 2019, Marshall charged Plaintiff's credit card for one thousand

     ninety-two dollars ($1,092).

13. In response, Plaintiff called, texted, and/or emailed Marshall requesting an explanation.

14. Marshall informed Plaintiff that he was charging her for the remainder of the contract,

     notwithstanding the temination clause in the agreement.

15. Marshall then stopped replying to Plaintiff's questions.

16. Plaintiffdisputed the charge with her credit card company in writing.

17. The credit card company contacted Marshall, then ruled in Plaintiff's favor on the charge.

18. In or around 2020, Marshall hired RFGI to collect $2,070 from Plaintiff.

19. That $2,070 is more than the total amount owed under the contract, even had Plaintiff not

     cancelled it.

20. The original contract provided for a six-month term, with two $40 half-hour sessions per

     bi-weekly billing cycle.
21. In other words, the total amount due under the contract was $960.



                                           Page 2 of 8
Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 4 of 9 PageID #:7



22. Moreover, Plaintiff and Marshall    never met    bi-weckly.
23. Marshall agrecd to meet Plaintiff weckly during the 30-day trial period, because Plaintiff

   was also considering other trainers.

24. On infomation and belief, RFGI had a copy of the contract when they began collection

   efforts against Plaintiff.

25. RFGI is an Ilinois corporation with its primary offices located in Sycamore, Illinois.

26. On information and belief, Marshall signed           Written   agreement with RFGI authorizing
    RFGI to collect on the contract.

27. That agreement with RFGI is governed by Illinois law.

28. On or about November 10, 2020, Plaintiffreceived a "Collections Notice" from RFGI. See

    "Notice," attached hereto as Exhibit B.

29. That notice stated that a "negative mark reflecting on your credit record" (boldface and

    underline original) would be submitted to Plaintiff's credit unless she paid the $2,070

    demanded by RFGI and Marshall.

30. That notice did not include that Plaintiff had
                                                     disputed the debt.
                   COUNT I-VIOLATIONS OF 15 U.S.C.                    1692f(1)
                               Against RFGI

31. Plaintiff restates and re-alleges paragraphs 1-30 of this Complaint as if fully set forth

    herein.

32. The people of the United States, by and through their duly elected Congress, enacted a

    statute codified at 15 U.S.C. 1692a et seq. and commonly referred to as the Fair Debt

    Collection Practices Act    ("FDCPA").
33. The FDCPA    was   in effect at all times herein relevant.




                                           Page 3 of 8
  Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 5 of 9 PageID #:8

34. At all times herein relevant, RFGI was and is a "debt collector" as that term is defined by

    15 U.S.C. 1692a(6).

35. Pursuant to 15 U.s.C. 1692(1), "A debt collector may not use unfair or unconscionable

    means to collect or attempt to collect any debt. Without limiting the general application

   ofthe foregoing, the following conduct is a violation of this section: (1) The collection of
    any amount (including any interest, fee, charge, or expense incidental to the principal

    obligation) unless such amount is expressly authorized by the agreement creating

    the debt or permitted by law."

36. RFGI violated this statute by one or more of the following acts and/or omissions

        a.     Attempting to collect $2,070 on a contract with a total value of $960;

      b        Attempting to collect $2,070 that Plaintiff did not owe, because she
               had cancelled the contract pursuant to the addendum;

          C.   Attempting to collect $2,070, which was $978 more than what

               Marshall stated in January 2019 was the remaining charge for the

               contract,

          d. Other acts and/or omissions as set forth herein.

37. Pursuant to 15 U.S.C. 1692k, "any debt collector who fails to comply with any provision

    of this subchapter with respect to any person is liable to such person in an amount equal to

     the sum of1) any actual damage sustained by such person as a result of such failure:

     (2) (A) in the case of any action by an individual, such additional damages as the court may

     allow, but not exceeding S1,000; or (B) in the case of a class action, (i) such amount for

     each named plaintiff as could be recovered under subparagraph (A), and (ii) such amount

     as the court may allow for all other class members, without regard to a minimum individual



                                              Page 4 of8
     Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 6 of 9 PageID #:9



                                                of $500,000          1 per centum of the net worth of
       recovery, not to exceed the lesser
                                                                or


       the debt collector: and (3) in the case of any successful action to enforce the foregoing

                                                             reasonable attorney's fee   as   determined   by
       liability, the costs of the action, together with a
       the court.

                                                     this Honorable Court enter   judgment      in her favor
WHEREFORE, Plaintiff         respectfully requests
and against Defendants in an amount to be proven at trial but not less than $1,000 per violation,

                                                                                              and just under
plus costs, attorney fees, and whatever additional reliefthis Court deems appropriate
the circumstances.

                           COUNT II- VIOLATIONS OF 15 U.S.C. 1692e
                                        Against RFGI

   38. Plaintiff restates and re-alleges paragraphs 1-37 of this Complaint as if fully set forth


       herein.

   39. Pursuant to 15 U.S.C. 1692e of the FDCPA,

                 A debt collector may not use any false, deceptive, or misleading
                 representation or means in connection with the collection of
                 any debt. Without limiting the general application of the foregoing,
                 the following conduct is a violation of this section:
                 ***


                 (2) The false representation of-
                 (A) the character, amount, or legal status of any debt; or
                 (B) any services rendered or compensation which may be lawfully
                 received by any debt collector for the collection of a debt.
                 *   * *

                 (8) Communicating or threatening to communicate to any person
                 credit information which is known or which should be known to be
                 false, including the failure to communicate that a disputed debt is
                 disputed.
   40. RFGI violated this statute by one or more of the following acts and/or omissions:

                 (a) Falsely representing the amount ofthe debt as $2,070, when in fact the Plaintiff

                       had duly cancelled the contract on which the debt was based;



                                               Page 5 of 8
     Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 7 of 9 PageID #:10



               (b) Falscly representing that Plaintiff owed $2,070 on a contract with a total value

                     of $960;

               () Falsely representing that the legal status of the debt was collectible;

               (d) Failing to communicate that Plaintiff had disputed the debt with both the

                     creditor and the credit card company;

               (e) Other acts and/or omissions as set forth herein.

WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in her favor

and against Defendants in an amount to be proven at trial but not less than $1,000 per violation,

plus costs, attorney fees, and whatever additional relief this Court deems appropriate and just under

the circumstances.

  COUNT I      - VIOLATIONS OF THE MINNESOTA PREVENTION OF CONSUMER

                                          FRAUD ACT
                                         Against Marshall

          aintiff restates and realleges paragraphs 1-40 of this Complaint asiffully set forth herein.

    42. The people of the State of Minnesota, by and through their popularly elected legislature,

        enacted a statute codified at Section 325F.70, and commonly referred to as the Illinois

        Prevention of Consumer Fraud Act ("PCFA").

    43. Pursuant to the PCFA, "The act, use, or employment by any person of any fraud, false

        pretense, false promise, misrepresentation, misleading statement or deceptive practice.

        with the intent that others rely thereon in connection with the sale of any merchandise,

        whether or not any person has in fact been misled, deceived, or damaged thereby, is

        enjoinable as provided in section 325F.70."

    44. Pursuant to Section 8.31, Subdivision 3a, "In addition to the remedies otherwise provided

        by law, any person injured by a violation of [the PCFA] may bring a civil action and recover



                                              Page 6 of 8
       Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 8 of 9 PageID #:11



            damages, together with costs and disbursements, including costs of investigation and

            reasonable attomey's fees, and receive other equitable relief as determined by the court.

            The court may, as appropriate, enter a consent judgment or decree without the finding of


            illegality."
      45. Unfair as well as deceptive practices are prohibited by the PCFA.

      46. Marshall violated this statute by one or more of the following acts and/or omissions:

                a.     Lying about his rates to Plaintiff,
                b.     Charging Plaintiff $1092 on a      contract    worth $960;

                c.     Attempting to collect $2070 on a      contract   worth   $960;
                d.     Falsely stating that he had cancelled the contract;
                e.     Other acts and/or omissions as set forth herein.

      47. As   a     direct and   proximate result    of Defendant's    conduct, Plaintiff has suffered damages,
            including without limitation monies expended on counsel, and emotional distress.

WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in her favor

and   against Defendants          in   an amount to   be proven at trial but not less than   $2,070, plus costs,
attorney fees, and whatever additional relief this Court deems appropriate and just under the

circumstances.

            COUNT IV-VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND
                       DECEPTIVE BUSINESS PRACTICES ACT

      48. Plaintiff restates and re-alleges paragraphs 1-47 of this Complaint as if fully set forth

            herein.

      49.   By retaining an Illinois debt collector, Defendant submitted to Illinois        law and jurisdiction.




                                                        Page 7 of 8
        Case: 3:21-cv-50122 Document #: 1-1 Filed: 03/17/21 Page 9 of 9 PageID #:12



      50. The people of the State of Ilinois, by and through their popularly elected legislature,

         enacted a statute codified at 815 ILCS S05/1 et seq., and commonly referred to as the

         Illinois Consumer Fraud and         Deceptive Business Practices Act ("ICFA").
      51. ICFA was in effect at all times herein relevant.

      $2. Pursuant to ICFA, unfair as well as deceptive business practices are prohibited.

      53. Defendant violated ICFA by hiring an Illinois debt collector to harass Plaintiff for a debt

         he knew she did not owe.

      54. Defendant violated ICFA by hiring an Illinois debt collector to collect a debt he knew she

          did not owe.

WHEREFORE, Plaintiff respectfully requests this Honorable Court enter judgment in her favor

and   against Defendants     in   an amount to     be proven at trial but not less than   $2,070, plus costs,
attorney fees, and whatever additional relief this Court deems appropriate and just under the

Circumstances.


                                                                             Respectfully submitted,
                                                                             JOANNE KURIA



                                                                            Is/Sheryl Melanie Ring
                                                                             By one of her attorneys,

Sheryl Ring, Esq. #6311043
                                                                             Sheryl Ring, Esq.
518 South Route 31, Suite 113
McHenry, Illinois 60050
(833) 474-3795
sheryl@sherylringlaw.com
I, Joanne Kuria, hereby state and affirm pursuant to Section 1-109 of
                                                                            the Illinois Code of Civil
Procedure that the facts set forth herein are true,
                                                    correct, and complete to the best of my knowledge
and belief, except as to those
                                   statements made upon information and belief, and as to those
statements I   verily    believe them   to   be true.


Dated: December 10, 2020


                                                        Page 8 of 8
